Citation Nr: 0530805	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Service connection for hemorrhoids with rectal bleeding.  

2.	Service connection for left shoulder pain with post-
traumatic changes of clavicle and scapula.  

3.	Service connection for lumbar laminectomy with 
degenerative joint disease and chronic strain.  

4.	Service connection for post-traumatic stress disorder 
(PTSD). 

5.	Entitlement to individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February and 
May 2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The issues concerning PTSD and individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran's hemorrhoid disorder with rectal bleeding is 
not related to active service.  

2.	The veteran is currently service connected for diabetes.    

3.	The veteran's rectal bleeding disorder is not proximately 
related to the service-connected diabetes disorder.    

4.	The veteran's shoulder disorder is not related to active 
service.  

5.	The veteran's low back disorder is not related to active 
service.  



CONCLUSIONS OF LAW

1.	The veteran's hemorrhoid disorder with rectal bleeding was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.311, 3.313 (2005).

2.	The veteran's rectal bleeding disorder is not proximately 
due to or the result of, or aggravated by, his service-
connected diabetes disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.	A shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

4.	A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a hemorrhoid 
with rectal bleeding disorder, a low back disorder, and a 
shoulder disorder.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of these issues, providing relevant 
VA law and regulations, the relevant facts, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in February 2003, a Statement of the Case 
issued in July 2003, and letters from the RO issued in July 
and September 2002.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its July and September 2002 letters of the 
respective duties of the VA and of the veteran in obtaining 
evidence necessary to support a service connection claim.  
These letters state that the veteran should inform the RO of 
any additional information or evidence that the RO should 
obtain for the veteran.  The Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And these letter were provided to the veteran 
before the RO denied his claims in the February 2003 rating 
decision.  Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  

The Board notes that the July and September 2002 letters do 
not specifically reference the veteran's service connection 
claim for a shoulder disorder.  The Board finds no prejudice 
resulting from this omission, however.  The September letter, 
mailed to the veteran 7 days following receipt of his 
shoulder claim, clearly detailed criteria necessary to 
support a service connection claim.  

The Board finds that the rating decision, the Statement of 
the Case, and the notification letters provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained VA and service medical records relevant to this 
appeal.  The veteran also received VA medical examination 
which detailed the nature of the veteran's current 
hemorrhoid, rectal bleeding, low back, and shoulder 
disorders.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA for 
these claims. 

II.  The Merits of the Claims for Service Connection 

The veteran claims he is entitled to service connection for a 
hemorrhoid disorder with rectal bleeding, for a low back 
disorder, and for a shoulder disorder.  For the reasons set 
forth below, the Board disagrees and finds the RO's denial of 
the veteran's claims the proper course of action.  

      VA Laws and Regulations Pertaining to Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service.  38 
C.F.R. §§ 3.303(b) (2005).  If there is no evidence of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  

Service connection may also be established on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  For example, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).

Likewise, claims based on radiation exposure may be found 
presumptively service connected.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii) (2005).

	Hemorrhoid with Rectal Bleeding Disorder  

At the outset, the Board notes that the veteran, at different 
stages in the development of this claim, stated that his 
rectal bleeding disorder was caused by radiation, Agent 
Orange, diabetes, a back injury, and back surgery.  As such, 
the Board will first address the veteran's claims to 
presumptive service connection for radiation and Orange Agent 
exposure.  The Board will then address the veteran's claim 
under Pond as a claim for direct service connection.  And 
third, the Board will address the veteran's secondary service 
connection claim that diabetes caused his rectal bleeding.   

The Board finds that the record lacks evidence to support the 
veteran's claim that radiation and Agent Orange caused his 
rectal bleeding.  The record fails to show that the veteran 
has a disorder listed under 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.31 (rectal bleeding is not a listed disorder under 
either), or that he is a "radiation-exposed veteran" who 
participated in "radiation risk activity."  As such, the 
Board finds that the veteran is not entitled to a presumption 
of service connection based on exposure to radiation.  
Moreover, the record fails to show that the veteran has a 
disorder listed under 38 C.F.R. § 3.309(e) (rectal bleeding 
is not a disorder listed under this provision either).  As 
such, the Board finds that the veteran is not entitled to a 
presumption of service connection based on exposure to Agent 
Orange.  

The Board must now determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Generally, to establish direct 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Under Pond, the Board finds that the record supports the 
veteran's claim to current hemorrhoid and rectal bleeding 
disorders.  VA treatment records dated in August 2001, 
reflecting a surgical colonoscopy the veteran underwent then, 
show that the veteran has internal hemorrhoids and rectal 
bleeding.  VA treatment records dated in June 2002 support 
these diagnoses, moreover.  As such, the Board finds the 
first element of Pond satisfied for this claim.  Pond, 12 
Vet. App. at 346.   

The record fails to satisfy the second and third elements of 
Pond, however.  As to the second element, the record lacks 
any evidence showing that the veteran incurred or aggravated 
hemorrhoid or rectal diseases or injuries while in service, 
or that the veteran incurred rectal bleeding as the result of 
an in-service back disorder.  There are no service medical 
records in the record which indicate such problems.  The 
separation reports of medical examination and history, dated 
in March 1969, are negative for any reference to these 
disorders.  The earliest evidence of record indicating back, 
hemorrhoid, or rectal trouble is found in VA medical evidence 
dated in October 1989, over 20 years following discharge from 
service.  And the veteran did not file a service connection 
claim for a rectal bleeding disorder until September 2001, 
over 31 years following discharge from service.  See 
38 C.F.R. § 3.303(b).  As this evidence demonstrates, the 
veteran's claim to in-service rectal bleeding or hemorrhoid 
disorders is unsupported by the record.  As such, the second 
element of Pond is unsatisfied for this claim.  Pond, 12 Vet. 
App. at 346.   

As to the third element of Pond, the record lacks competent 
medical evidence connecting the veteran's current disorder to 
service.  In this regard the Board notes that, in the VA 
medical records addressing the veteran's hemorrhoid and 
rectal disorders, there is no mention of service by either 
the veteran or the examiner.  The Board finds the third 
element of Pond unsatisfied for this claim.  Pond, 12 Vet. 
App. at 346.      

Next the Board will address the veteran's claim that diabetes 
has caused his rectal bleeding.  Establishing service-
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a).  
The record is clear that a current disability exists here - 
medical evidence demonstrates that the veteran has a rectal 
bleeding disorder.  

The Board must now determine whether the evidence supports 
the veteran's claim that his service-connected diabetes 
caused his rectal bleeding disorder.  On this issue the Board 
finds the preponderance of the evidence against the veteran's 
claim.  The only competent medical evidence addressing this 
issue - rendered by a physician in a June 2002 examination 
report - concludes that there is no relationship between the 
veteran's diabetes and his rectal bleeding.  

Hence, the Board finds that the evidence of record 
preponderates against the veteran's service connection claim, 
on either a presumptive, direct, or secondary basis.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Shoulder Disorder

Regarding the veteran's claim for a shoulder disorder, the 
Board also finds that the record supports the veteran's claim 
to a current disorder.  VA treatment records dated in April 
2002 note an October 2001 x-ray which shows old post-
traumatic changes of the left shoulder joint including 
degenerative arthritis.  The examiner also reported the 
veteran's claimed inability to raise his arm above his head.  
A July 2002 examiner later confirmed this limitation in 
motion.  And December 2002 magnetic resonance imaging showed 
post-traumatic changes both in lateral end of clavicle and in 
the scapula.  Pond, 12 Vet. App. at 346.

As to the second element of Pond, the record does not support 
the veteran's claim that he incurred his shoulder disorder in 
service as a result of falling out of a helicopter following 
a "hard landing."  There are no service medical records 
indicating shoulder problems.  The separation reports of 
medical examination and history are negative for shoulder 
problems.  The earliest evidence of record indicating a 
shoulder disorder is found in VA medical evidence dated April 
2002, over 32 years following discharge from service.  See 38 
C.F.R. §§ 3.307 and 3.309.  And the veteran did not file a 
service connection claim for this disorder until August 2002, 
over 32 years following discharge from service.  This 
evidence demonstrates that the veteran's claim to an in-
service shoulder disorder is unsupported by the record.  As 
such, the second element of Pond is unsatisfied for this 
claim.  Pond, 12 Vet. App. at 346.   

Likewise, the third element of Pond is unsatisfied here as 
the record lacks medical evidence of a nexus between the 
current shoulder disorder and the claimed in-service injury.  
Pond, 12 Vet. App. at 346.

	Low Back Disorder

The Board also finds that the record supports the veteran's 
claim to a current low back disorder.  VA treatment records 
dated in October 1989 reference a back injury in 1978, a 
lumbar laminectomy in 1978, chronic back pain, and "several 
bad discs[.]"  A June 1990 VA radiology report notes marked 
narrowing of the L5-S1 intervertebral disc space most likely 
representing degenerative osteoarthritis.  And these 
references to injury are supported by VA medical examination 
records dated in July 2002 noting an active diagnosis of 
degenerative joint disease with spinal stenosis.  Based on 
this evidence, the Board finds the first element of Pond 
satisfied for this claim.  Pond, 12 Vet. App. at 346.

As to the second element of Pond, the record does not support 
the veteran's claim that he incurred his low back disorder in 
service as a result of the helicopter accident noted earlier.  
There are no service medical records indicating back 
problems.  The separation reports of medical examination and 
history are negative for back problems.  The earliest 
evidence of record indicating a back disorder is found in the 
October 1989 VA medical evidence, which is dated over 20 
years after the veteran's discharge from service.  See 38 
C.F.R. §§ 3.307 and 3.309.  The veteran did not file a VA 
claim related to his back disorder until a June 1989 pension 
claim, which also followed service by over 20 years.  And, as 
was noted in the October 1989 VA medical records, the veteran 
reported at that time that his low back disorder and related 
surgery stemmed from a motor vehicle accident he experienced 
in 1977 or 1978, which followed active service by at least 7 
years.  As this evidence demonstrates, the veteran's claim to 
an in-service low back disorder is unsupported by the record.  
As such, the second element of Pond is unsatisfied for this 
claim.  Pond, 12 Vet. App. at 346.   

Likewise, the third element of Pond is unsatisfied here as 
the record lacks medical evidence of a nexus between the 
current low back disorder and the claimed in-service injury.  
Pond, 12 Vet. App. at 346.

As the preponderance of the evidence is against the veteran's 
claims to service connection for hemorrhoid, rectal bleeding, 
low back, and shoulder disorders, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hemorrhoids with rectal bleeding is 
denied.  

Service connection for left shoulder pain with post-traumatic 
changes of clavicle and scapula is denied.  

Service connection for lumbar laminectomy with degenerative 
joint disease and chronic strain is denied.  

REMAND

Based on a review of the record, the Board finds that a 
remand is warranted in this matter to further develop the 
veteran's service connection claims for PTSD and for 
individual unemployability.  

Regarding the veteran's individual unemployability claim, the 
Board finds a new VCAA notice letter necessary for this 
issue.  Although the RO issued the veteran three notification 
letters - in July and September 2002, and in April 2003 - the 
RO did not address in any of these letters the evidence that 
is necessary to support a claim for individual 
unemployability.     

Regarding the veteran's PTSD claim, the veteran submitted 
directly to the Board medical records from VA dated in April 
2004.  As these records note, the veteran has been diagnosed 
with PTSD.  The RO has not reviewed these records.  And 
neither the veteran nor his representative has waived AOJ 
(RO) review of these records.  As such, the Board finds that 
a remand is necessary to enable RO review of these records.  
See 38 C.F.R. § 20.1304 (2005).  In addition, as the RO 
denied the veteran's PTSD claim based on the lack of a PTSD 
diagnosis, the Board finds remand necessary so that the 
veteran's claim may be further developed.      

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate the 
claims still pending, and the respective 
obligations of VA and the veteran in 
obtaining such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App 112 
(2004).  

2.  Depending on the veteran's response 
to the new VCAA notice letter, the RO 
should consider requesting from 
appropriate sources (e.g., National 
Personnel Records Center) evidence that 
may corroborate or verify the veteran's 
PTSD claim to experiencing stressors in 
Vietnam.  The RO should also consider 
scheduling the veteran for a VA 
psychiatric examination in order to 
determine whether the veteran's diagnosed 
PTSD relates to service.  

3.  In the event an examination is 
conducted, all indicated tests should be 
performed.  The claims file should be 
provided to the examiner for review of 
pertinent documents.  The veteran's 
complaints and the examination findings 
should be recorded in full.  And the 
examiner should advance an opinion as to 
the likelihood (likely, at least as 
likely as not, not likely) that any 
currently diagnosed PTSD is related to an 
in-service stressor(s).  The examiner 
should provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issues that remain on appeal, to include 
consideration of the evidence submitted 
to the Board since certification of the 
appeal.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


